Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to the Amendment filed July 8, 2022.  Claims 1-20 are pending and have been examined on the merits set forth below.

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Examiner agrees that receive building data from sensors, generate a user interface and adjust a setting of the operation of the building are not abstract.  These claim elements are considered in combination under Prong Two Step 2A to determine if the abstract idea is integrated into a practical application.  Receiving building data from a plurality of sensors amounts to using a computer to gather data and does not integrate the abstract idea into a practical application.  Generate a user interface to display a set of KPIs based on the persona of a user is also using a computer to perform the abstract idea of generating a display of the KPIs relevant to the user.  The display of the relevant KPIs could be performed by someone with pen and paper.  Finally, “in response to the received user input, adjust a setting of the operation of the building” only requires user input into the system which is using a computer to, i.e., input an instruction regarding the setting. The resulting “adjust a setting of the operation…” is simply adding the words “apply it” with the judicial exception.  For example, based on the user observations of the KPI data, the user enters input regarding a decision about the displayed KPIs.  If the user enters data, i.e., close a damper, in response to viewing the KPIs, the fact that someone actually responds by closing the damper is merely applying the decision, or applying the abstract idea and does not integrate the abstract idea into a practical application.
Under Prong Two, Applicant argues claim 1 recites an improvement to other technology or technical field. Examiner disagrees.  The user interface formatting/generation is extra solution activity that is well-understood and routine and does not provide an improvement to technology or a technical field.  Further, receive user input from the user in response to the interactive options via the user interface does not integrate the abstract idea into a practical application because it amounts to using a computer to enter data; there is no improvement to the technology or the computer.  Further, in response to the received user input, adjust a setting of the operation of the building amounts to using a computer as a tool to perform the abstract idea of the user reacting to the KPIs. For instance, when the KPIs are generated, the user reacts which is an observation or evaluation. When the user inputs data this is merely using a computer as a tool input the reaction. Since the last limitation amounts to sending an instruction using a computer, it doesn’t improve the computer or technology and is not applied in some meaningful way other than generally linking the abstract idea to a particular technological environment.
On page 9, Applicant compares the instant claimed invention to Core Wireless.  The claims in Core Wireless disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The disclosed invention in Core Wireless was found to improve the efficiency of using the electronic device by bringing together a limited list of common functions and commonly accessed stored data, which can be accessed directly from the main menu. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up. Thus, the speed of a user’s navigation through various views and windows was improved because it saved the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Rather than paging through multiple screens of options, only a few steps were needed from start up to reaching the required data/functionality. Thus, the court found that the Specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens. While the present claims recite certain specific elements directed to the display of information, the present claims do not provide an analogous improvement and the present specification lacks support for the claimed improvement in user interface technology. The rejection under 35 USC 101 is upheld.
Regarding the rejection under 35 USC 103, Applicant’s arguments with respect to claim(s) amended to include “receive user input from the user in response to the interactive options presented via the user interface” and “in response to the user input, adjust a setting of the operation of the building that affects at least one of the set of KPIs” have been considered but are not persuasive.  Previously cited, Cohen (in figure 15 and paragraph [1465]), shows the interactive interface wherein a user can input data in response to the KPIs. The user can select improvement options and facilitate the execution of the improvement, i.e., in response to the user input (selecting an improvement) adjust a setting of the operation of the building that affects at least one of the set of KPIs (causes an instruction to be provided to the customer that will affect operation of the asset in response to the KPIs).  Based on the amendments, claims 1-20 are rejected as being unpatentable over Venkitapathi et al, US 2018/0123909 in view of Cohen et al, US 2018/0231967.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a system and a method.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of  receive building data from a plurality of areas of the building, the building data indicating operation of the building; calculate key performance indicators (KPIs) based on the building data; compare, to KPI baselines and historical KPI data, the KPIs based on the building data; identify, based on a set of user credentials, a user and a persona of the user; determine, based on the persona of the user, a set of KPIs relevant to the user; generate a display of the KPIs according to the persona of the user; and present, to the user, details of KPIs including deviation from the KPI baselines and the historical KPI data, and options for affecting components of the building to adjust the set of KPIs displayed; receive user input from the user in response to the interactive options presented via the user interface; .…is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes memory devices that when executed by a processor cause the processor to perform the method which is mere instructions to implement the abstract idea on a computer.  The user interface is merely using a computer as a tool to perform the abstract idea.  The claim also includes sensors to gather data which only generally links the abstract idea to a technological field or field of use.  Further, “in response to the received user input, adjusting a setting of the operation of the building that affects at least one of the KPIs” amounts to a user generating an instruction to adjust settings which amounts to adding the words “apply it” to the abstract idea.  For example, once the user views the KPI data, they make an observation about the that data. This observation is then translated to an instruction to make an adjustment to the settings.  Claims 11 and 20 require similar analysis.  The claims require nothing more than a generic computer to perform the steps of the claims and thus do not integrate the abstract idea into a practical application.  In addition the formatting of the interface based on the preferred user device is extra solution activity.
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, claims 2-7, 9, 10, 12-17 are directed to how KPIs are calculated and merely further limit the abstract idea identified in independent claims 1 and 11.  Claims 8 and 18 are directed to navigation within a user interface which merely uses a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkitapathi et al, US 2018/0123909 in view of Cohen et al, US 2018/0231967. 

As per claim 1, Venkitapathi et al teaches a building system of a building, the building system comprising one or more memory devices configured to store instructions that, when executed by one or more processors, cause the one or more processors to ([0005]): 
receive building data from a plurality of sensors in a plurality of areas of the building, the building data indicating operation of the building ([0018-0020] - the system receives operations data from one or more sensors, etc.); 
calculate key performance indicators (KPIs) based on the building data ([0020] – the system derives one or more KPIs from the collected operations data); 
compare, to KPI baselines and historical KPI data, the KPIs based on the building data ([0018-0020, 0039-0041, 0118] – performance of one or more KPIs are assessed based on thresholds, a comparability matrix and patterns of normalized data); 
identify, based on a set of user credentials, a user and a persona of the user ([0054] – the profiler uses information on type of user profiles and segregates navigation framework and views based on profiles; [0123-0124] – publishing screens facility is enabled for technicians, operators and other executives based on their role; in multi operator facility, screens have the option to display based on skill, name, and type of role manning specific location); 
determine, based on the persona of the user, a set of KPIs relevant to the user ([0124] – screens display relevant KPIs based on role data); 
generate a user interface based on the persona of the user, the user interface configured to display a list of the set of KPIs according to the persona of the user, ([0124] – screens display relevant KPIs based on role data) the list providing graphics based on the set of KPIs and other KPI metrics [0056 – publisher automatically highlights areas with potential issues];
 and present, to the user via the user interface, details of the set of KPIs displayed on the user interface including deviation from the KPI baselines and the historical KPI data, ([0055] – the publisher enables the user to see the impact of problems and provides the user with multiple options to resolve issues; [0117, 0118]; [0133] – changes in site design, assets, etc., can be detected wherein algorithms are enabled to adjust metrics, KPIs etc.) but does not explicitly teach interactive options for affecting components of the building to adjust the set of KPIs displayed; receiving user input from the user in response to the interactive options presented via the user interface; and in response to the received user input, adjust a setting of the operation of the building that affects at least one of the set of KPIs.  
Cohen et al teaches a system wherein building performance data is gathered and analyzed to derive improvement measures to address performance issues.  The system also provides for adjusting settings/configurations of dedicated actors/sensors in buildings (actors belong to the physical equipment of a building and are used to control temperature [0008, 0014, 0026-0034].  Further, [0203, 0233] show tracking improvement measures implementation and track improvement measures to verify performance improvements).  In addition, figure 15 and paragraph [1465], shows the interactive interface wherein a user can input data in response to the KPIs. The user can select improvement options and facilitate the execution of the improvement, i.e., in response to the user input (selecting an improvement) adjust a setting of the operation of the building that affects at least one of the sets of KPIs (causes an instruction to be provided to the customer that will affect operation of the asset in response to the KPIs).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Venkitapathi et al the ability to affect components of a building to adjust KPIs as taught by Cohen et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Venkitapathi et al teaches the building system of Claim 1, wherein details of the set of KPIs displayed on the user interface include an identified area of the building for which the KPIs indicate the deviation from the KPI baselines or the historical KPI data ([0103] – building front end navigation allows the user to drill down to see which KPI is deviating and figure out where the problem is occurring, etc.).

As per claim 3, Venkitapathi et al teaches the building system of Claim 1, wherein details of the set of KPIs displayed on the user interface include an identified time for which the KPIs indicate the deviation from the KPI baselines or the historical KPI data ([0128-130] – patterns of deviations and causes are assessed).

As per claim 4, Venkitapathi et al teaches the building system of Claim 1, wherein details of the set of KPIs displayed on the user interface include identified factors causing the set of KPIs indicate the deviation from the KPI baselines or the historical KPI data ([0120-0121] – information correlating the outcomes to observe relationships that form variations wherein the user can access past history/trends and inferential outputs are generated for the KPIs).

As per claim 5, Venkitapathi et al teaches the building system of Claim 1, wherein the KPIs calculated based on the building data for a specific area of the building are normalized to the KPIs calculated based on the building data for the building ([0020, 0030, 0040] – normalization module normalizes the one or more KPIs based on factors affecting the one or more KPIs).  

As per claim 6, Venkitapathi et al teaches the building system of Claim 1, wherein the set of KPIs relevant to the user is based on identification of the persona of the user from a list of possible personas, with each possible persona having a corresponding set of appropriate KPIs ([0123-0124] – customized dashboards present views based on user profile; publishing screen facility is enabled based on role to display relevant metrics, KPIs, etc.).  

As per claim 7, Venkitapathi et al teaches the building system of Claim 1, wherein the instructions cause the one or more processors to: calculate the KPIs based on the building data for the plurality of areas within the building ; normalize the KPIs for the plurality of areas of the building; compare the KPIs for the plurality of areas of the building; and display the KPIs normalized for the plurality of areas of the building on the user interface ([0066-0073] – [0066-0068] - KPIs derived; [0070-0071] - KPIs normalized; [0072] - performance assessment of KPIs based on thresholds, comparability matrix and patterns of normalized data; [0073] - interactive user interface to display information).  

As per claim 8, Venkitapathi et al teaches the building system of Claim 1, wherein the user interface includes navigation to calculated analytics of the building, the analytics of the building indicating energy and equipment faults for the building([0087] – KPIs indicate energy data for assets; interfaces provide useful indicators on facility performance in relation to a utility as well as maintenance history; also, [0103] – interface provides user with navigation drill down to pick a KPI that is deviating or being analyzed and figure out where the problem has occurred, how many facilities are affected, how many assets are affected, etc.).  

As per claim 9, Venkitapathi et al teaches the building system of Claim 1, wherein the KPIs based on the building data can be calculated for one or more specific time intervals ([0090] – based on historical data available, patterns are analyzed to determine the frequency and time interval for which a particular KPI is aggregated). 

 	As per claim 10, Venkitapathi et al fails to explicitly teach wherein details of the set of KPIs displayed on the user interface include changes in the set of KPIs since a work order was completed so as to indicate improving or worsening of the set of KPIs.  Cohen et al teaches a system wherein building performance data is gathered and analyzed to derive improvement measures to address performance issues.  The system also provides for adjusting settings/configurations of dedicated actors/sensors in buildings (actors belong to the physical equipment of a building and are used to control temperature [0008, 0014, 0026-0034].  Further, [0203, 0233] show dashboards tracking improvement measures implementation and track improvement measures to verify performance improvements).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Venkitapathi et al the ability to track KPI data after work order (improvement measures) as taught by Cohen et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Venkitapathi et al teaches a building system of a building, the building system comprising: an enterprise management system, the enterprise management system comprising; one or more memory devices configured to store instructions that, when executed by one or more processors, cause the one or more processors to: 
receive enterprise data from a plurality of sensors in a plurality of areas of the building, the enterprise data indicating operation of the building ([0018-0020] - the system receives operations data from one or more sensors, etc.); 
calculate key performance indicators (KPIs) based on the building data ([0020] – the system derives one or more KPIs from the collected operations data); 
compare, to KPI baselines and historical KPI data, the KPIs based on the building data ([0018-0020, 0039-0041, 0118] – performance of one or more KPIs are assessed based on thresholds, a comparability matrix and patterns of normalized data); 
identify, based on a set of user credentials, a user and a persona of the user ([0054] – the profiler uses information on type of user profiles and segregates navigation framework and views based on profiles; [0123-0124] – publishing screens facility is enabled for technicians, operators and other executives based on their role; in multi operator facility, screens have the option to display based on skill, name, and type of role manning specific location); 
determine, based on the persona of the user, a set of KPIs relevant to the user ([0124] – screens display relevant KPIs based on role data); 
generate a user interface based on the persona of the user, the user interface configured to display the KPIs according to the persona of the user ([0124] – screens display relevant KPIs based on role data); 
and present, to the user via the user interface, details of the set of KPIs displayed on the user interface including deviation from the KPI baselines and the historical KPI data [0055] – the publisher enables the user to see the impact of problems and provides the user with multiple options to resolve issues), but does not explicitly teach interactive options for affecting enterprise equipment to adjust the set of KPIs displayed; receive user input from the user in response to the interactive options presented via the user interface; and in response to the received user input, adjusting a setting of the operation of the building that affects that at least one of the set of KPIs.  
Cohen et al teaches a system wherein building performance data is gathered and analyzed to derive improvement measures to address performance issues.  The system also provides for adjusting settings/configurations of dedicated actors/sensors in buildings (actors belong to the physical equipment of a building and are used to control temperature [0008, 0014, 0026-0034].  Further, [0203, 0233] show tracking improvement measures implementation and track improvement measures to verify performance improvements).  In addition, figure 15 and paragraph [1465], shows the interactive interface wherein a user can input data in response to the KPIs. The user can select improvement options and facilitate the execution of the improvement, i.e., in response to the user input (selecting an improvement) adjust a setting of the operation of the building that affects at least one of the sets of KPIs (causes an instruction to be provided to the customer that will affect operation of the asset in response to the KPIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Venkitapathi et al the ability to affect components of a building to adjust KPIs as taught by Cohen et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Venkitapathi et al teaches the building system of Claim 11, wherein details of the set of KPIs displayed on the user interface include an identified area of the building for which the set of KPIs indicate the deviation from the KPI baselines or the historical KPI data ([0103] – building front end navigation allows the user to drill down to see which KPI is deviating and figure out where the problem is occurring, etc.).

As per claim 13, Venkitapathi et al teaches the building system of Claim 11, wherein details of the set of KPIs displayed on the user interface include an identified time for which the set of KPIs indicate the deviation from the KPI baselines or the historical KPI data ([0128-130] – patterns of deviations and causes are assessed).

As per claim 14, Venkitapathi et al teaches the building system of Claim 11, wherein details of the set of KPIs displayed on the user interface include identified factors causing the set of KPIs to deviate from the KPI baselines or the historical KPI data ([0120-0121] – information correlating the outcomes to observe relationships that form variations wherein the user can access past history/trends and inferential outputs are generated for the KPIs).

As per claim 15, Venkitapathi et al teaches the building system of Claim 11, wherein the KPIs calculated based on the enterprise data for a specific area of the building are normalized to the KPIs calculated based on the enterprise data for the building ([0020, 0030, 0040] – normalization module normalizes the one or more KPIs based on factors affecting the one or more KPIs).  

As per claim 16, Venkitapathi et al teaches the building system of Claim 11, wherein the set of KPIs relevant to the user is based on identification of the persona of the user from a list of possible personas, with each possible persona having a corresponding set of appropriate KPIs ([0123-0124] – customized dashboards present views based on user profile; publishing screen facility is enabled based on role to display relevant metrics, KPIs, etc.).  

As per claim 17, Venkitapathi et al teaches the building system of Claim 11, wherein the instructions cause the one or more processors to: calculate the KPIs based on the building data for the plurality of areas within the building ; normalize the KPIs for the plurality of areas of the building; compare the KPIs for the plurality of areas of the building; and display the KPIs normalized for the plurality of areas of the building on the user interface ([0066-0073] – [0066-0068] - KPIs derived; [0070-0071] - KPIs normalized; [0072] - performance assessment of KPIs based on thresholds, comparability matrix and patterns of normalized data; [0073] - interactive user interface to display information).  

As per claim 18, Venkitapathi et al teaches the building system of Claim 11, wherein the KPIs based on the building data can be calculated for one or more specific time intervals ([0090] – based on historical data available, patterns are analyzed to determine the frequency and time interval for which a particular KPI is aggregated). 

As per claim 19, Venkitapathi et al fails to explicitly teach wherein details of the set of KPIs displayed on the user interface include changes in the set of KPIs since a work order was completed so as to indicate improving or worsening of the KPIs.  Cohen et al teaches a system wherein building performance data is gathered and analyzed to derive improvement measures to address performance issues.  The system also provides for adjusting settings/configurations of dedicated actors/sensors in buildings (actors belong to the physical equipment of a building and are used to control temperature [0008, 0014, 0026-0034].  Further, [0203, 0233] show dashboards tracking improvement measures implementation and track improvement measures to verify performance improvements).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Venkitapathi et al the ability to track KPI data after work order (improvement measures) as taught by Cohen et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Venkitapathi et al teaches a method of a building system of a building, the method comprising: receiving, by a processing circuit, building data from a plurality of sensors in a plurality of areas of the building, the building data indicating operation of the building ([0018-0020] - the system receives operations data from one or more sensors, etc.); 
calculating, by the processing circuit, key performance indicators (KPIs) based on the building data ([0020] – the system derives one or more KPIs from the collected operations data); 
comparing, by the processing circuit, to KPI baselines and historical KPI data, the KPIs based on the building data ([0018-0020, 0039-0041, 0118] – performance of one or more KPIs are assessed based on thresholds, a comparability matrix and patterns of normalized data); 
identifying, by the processing circuit, based on a set of user credentials, a user and a persona of the user ([0054] – the profiler uses information on type of user profiles and segregates navigation framework and views based on profiles; [0123-0124] – publishing screens facility is enabled for technicians, operators and other executives based on their role; in multi operator facility, screens have the option to display based on skill, name, and type of role manning specific location); 
determining, by the processing circuit, based on the persona of the user, a set of KPIs relevant to the user ([0124] – screens display relevant KPIs based on role data); 
generating, by the processing circuit, a user interface based on the persona of the user, the user interface configured to display the KPIs according to the persona of the user ([0124] – screens display relevant KPIs based on role data); 
and presenting, by the processing circuit and via the user interface, details of the set of KPIs displayed on the user interface including deviation from the KPI baselines and the historical KPI data ([0055] – the publisher enables the user to see the impact of problems and provides the user with multiple options to resolve issues) but does not explicitly teach interactive options for affecting components of the building to adjust the set of KPIs displayed; receive user input from the user in response to the interactive options presented via the user interface; and in response to the received user input, adjusting a setting of the operation of the building that affects that at least one of the set of KPIs.  
Cohen et al teaches a system wherein building performance data is gathered and analyzed to derive improvement measures to address performance issues.  The system also provides for adjusting settings/configurations of dedicated actors/sensors in buildings (actors belong to the physical equipment of a building and are used to control temperature [0008, 0014, 0026-0034].  Further, [0203, 0233] show tracking improvement measures implementation and track improvement measures to verify performance improvements).  In addition, figure 15 and paragraph [1465], shows the interactive interface wherein a user can input data in response to the KPIs. The user can select improvement options and facilitate the execution of the improvement, i.e., in response to the user input (selecting an improvement) adjust a setting of the operation of the building that affects at least one of the sets of KPIs (causes an instruction to be provided to the customer that will affect operation of the asset in response to the KPIs). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Venkitapathi et al the ability to affect components of a building to adjust KPIs as taught by Cohen et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedley et al, US 2010/0286937 – Building Energy Consumption Analysis System – energy analysis system provides input into building energy expenditure, displaying results on a user interface
Schubert et al, US 2018/0102954 – Performance Assessment Device For Evaluating A Performance of A Building Management System – Receives data from building sensors and responses can include communicating with the control algorithms in integrated control layer, changing control strategies, changing setpoints, or activating/deactivating building equipment or subsystems in a controlled manner.
Glaser et al, US 2018/0196402 – Performance Optimization in a Building Automation System - performance monitoring agent is configured to cause the building automation controller to determine a performance parameter of a device controller coupled to the building automation system controller by the building automation network interface. In some embodiments, the performance monitoring agent is configured to cause the building automation controller to adjust an operating parameter of the device controller.
Przybyiski et al, US 2016/0313023 – Systems and Methods for Retraining Outlier Detection Limits in a Building Management System - A building management system (BMS) includes a controller that monitors performance values for a controlled process during a first time period relative to initial outlier detection limits and generates new outlier detection limits for the controlled process in response to a detected change in the controlled process during the first time period. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683